150 S.E.2d 416 (1966)
268 N.C. 298
STATE of North Carolina
v.
Ivey BROOME, Sr.
No. 269.
Supreme Court of North Carolina.
October 12, 1966.
*417 Atty. Gen., T. W. Bruton, Asst. Atty. Gen. James F. Bullock, and Staff Atty. Leon H. Corbett, Jr., Raleigh, for the State.
Peter H. Gerns, Charlotte, for defendant appellant.
PER CURIAM.
At the completion of the judge's charge, and after the jury had been instructed to retire in order to consider its verdict, counsel for defendant requested the court to define "reasonable doubt." The failure of the judge to elaborate further upon that term constitutes defendant's only assignment of error supported by an exception in the record.
The judge submitted the case to the jury without stating the contentions of either the State or defendant. A careful examination of the charge discloses that he fairly and impartially recapitulated all the evidence, and that he correctly applied the law to the facts.
This Court has said many times that, in the absence of a request, trial judges are not required to define the term "beyond a reasonable doubt" in charging the jury in criminal cases. State v. Browder, 252 N.C. 35, 112 S.E.2d 728; State v. Hammonds, 241 N.C. 226, 85 S.E.2d 133; State v. Lee, 237 N.C. 263, 74 S.E.2d 654; State v. Steadman, 200 N.C. 768, 158 S.E. 478. "When instructions are prayed as to `presumption of innocence' and to enlarge on `reasonable doubt,' it is in the sound discretion of the court below to grant the prayer," State v. Herring, 201 N.C. 543, 551, 160 S.E. 891, 895. "The failure to define the words `reasonable' and `doubt' does no violence to G.S. § 1-180." State v. Lee, 248 N.C. 327, 103 S.E.2d 295. These words are as nearly self-explanatory "as any explanation that can be made of them." *418 State v. Wilcox, 132 N.C. 1120, 44 S.E. 625. Accord, State v. Phillip, 261 N.C. 263, 134 S.E.2d 386.
Here, counsel's request that the judge define "reasonable doubt" was not in writing and was first made after the court had concluded its charge to the jury. G.S. § 1-181; State v. Rose, 200 N.C. 342, 156 S.E. 916. Whether to comply with the request was a matter resting in the sound discretion of the judge. Although he might well have complied with the request and given the jury one of the definitions approved in State v. Hammonds, supra, and other decisions of this Court, his refusal to do so was not error. The record discloses no reason for disturbing the verdict; it leaves the conviction that defendant has had a fair trial.
No error.